Citation Nr: 0023484	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  96- 09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently rated as 50 percent disabling.

2.  Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Dr. R. A. Rivera Perez



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied an increased disability evaluation 
in excess of the currently assigned 50 percent rating, for 
his service-connected schizophrenia, as well as deeming the 
veteran competent to handle disbursement of funds.

After a review of the evidence, the Board finds that 
additional development of the case is necessary, as set forth 
below.


REMAND

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased 
disability rating for schizophrenia is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  The Board also 
finds that the veteran's claim that he is competent to handle 
funds is also plausible; accordingly, this claim is also 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).

Additional development of the evidence is necessary in this 
case before a decision on the merits of the veteran's claims 
can be made.  Potentially relevant medical records have not 
been obtained by the RO.  At the June 1997 VA examination, 
the veteran reported receiving psychiatric treatment at a VA 
outpatient treatment clinic.  Therefore, the RO should obtain 
these records on remand.  The duty to assist involves 
obtaining relevant medical reports where indicated by the 
facts and circumstances of the individual case.  See Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered).  

For VA purposes, a mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his affairs, including the disbursement 
of funds without limitation.  38 U.S.C.A. § 3.353(a) (1999).  
There is a presumption in favor of competency.  Where 
reasonable doubt arises regarding a beneficiary's mental 
capacity to contract or to manage his affairs, including the 
disbursement of funds without limitation, such doubt will be 
resolved in favor of competency.  38 C.F.R. § 3.353(d) 
(1999); see also 38 C.F.R. § 3.102 (1999).  A medical opinion 
is required for the rating agency to make a determination of 
incompetency.  Unless the medical evidence is clear, 
convincing and leaves no doubt as to the person's 
incompetency, the rating agency will not made a determination 
of incompetency without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c) (1999).  Determinations as to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency. Id.

It is noted that there are currently two conflicting medical 
opinions of record as to competency.  On VA examination in 
June 1997, the physician found the veteran to be competent 
for disbursement of funds; however, at the personal hearing 
conducted in September 1996, the veteran's private treating 
fee-basis psychiatrist testified that the veteran was not 
competent to manage his own funds.

In light of this, the Board believes that a field 
investigation would be useful prior to a determination 
concerning the veteran's competency.  This should be 
accomplished on remand.

Finally, a medical opinion that the veteran is incompetent 
must be based upon "all evidence of record."  See 38 C.F.R. § 
3.353(c) (1999).  It is noted that since the June 1997 VA 
examination, additional medical records were obtained from 
the Social Security Administration (SSA) and associated with 
the claims folder.  Under these circumstances, in order to 
obtain a more accurate picture of the veteran's competency 
status, he should be afforded an appropriate VA examination 
on remand which includes review of the claims file by the 
examiner prior to rendering his or her findings (including 
any additional VA or private medical records obtained).  The 
examiner is specifically requested to provide an opinion as 
to whether the veteran has the mental capacity to contract or 
to manage his affairs, including the disbursement of funds 
without limitation.

Therefore, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those (private and VA providers) 
who have treated him for his psychiatric 
disorder since January 1997.  Make the 
necessary arrangements in order to obtain 
all records of any treatment reported by 
the veteran that are not already in the 
claims file.  The Board is particularly 
interested in obtaining the records of 
all the treatment provided to the veteran 
at any VA medical facility, as well as by 
his fee-basis psychiatrist, Dr. RA Rivera 
Perez, M.D., which have not been 
associated with the claims folder.  

With respect to the VA medical 
facilities, all records maintained that 
pertain to the veteran are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.

If any request for private treatment 
records is not successful, the RO should 
inform the veteran of the negative 
outcome, and afford him an opportunity to 
obtain and submit the records, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159(c)(1999).

2.  Request a VA field examination to 
assess the veteran's social and 
industrial capabilities as well as his 
ability to handle his own funds.

3.  After the above development has been 
accomplished, afford the veteran an 
appropriate VA psychiatric examination to 
ascertain the severity of his service-
connected schizophrenia as well as 
competency.  The claims folder and a copy 
of this remand are to be made available 
to the examiner prior to the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All tests deemed necessary by 
the examiner are to be performed.

The examiner should provide detailed 
descriptions of all current psychiatric 
symptomatology, to include the 
identification of any diagnoses other 
than schizophrenia.  The examiner should 
also assign a numeric score on the Global 
Assessment of Functioning (GAF) scale, 
and describe what the score means for the 
veteran in terms of his psychological, 
social, and occupational functioning 
pertaining to his service-connected 
schizophrenic disorder.  The examiner 
should then indicate the current degree 
of disability due to the veteran's 
schizophrenia, providing a complete 
rationale for any opinion expressed.

After examining the veteran, the examiner 
should render an opinion as to whether 
the veteran has the mental capacity to 
contract or to manage his affairs, 
including the disbursement of funds 
without limitation.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested examination report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Readjudicate the veteran's claims, 
with application of all appropriate laws 
and regulations (including 38 C.F.R. § 
3.353(a)-(e)) and consideration of any 
additional information obtained as a 
result of this remand, including the 
report of the VA examination.

7.  If the decision with respect to 
either claim remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

	(CONTINUED ON NEXT PAGE)
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


